UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 10-6337


RICHARD EDWARD TRICE,

                Petitioner - Appellant,

          v.

STATES OF GEORGIA,

                Respondent - Appellee.



Appeal from the United States District Court for the District of
South Carolina, at Florence. Joseph F. Anderson, Jr., District
Judge. (4:09-cv-02767-JFA)


Submitted:   April 22, 2010                 Decided:   April 28, 2010


Before TRAXLER, Chief Judge, and KING and AGEE, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Richard Edward Trice, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Richard Edward Trice, a former state prisoner, seeks

to   appeal        the     district         court’s        orders       accepting        the

recommendation of the magistrate judge, denying relief on his 28

U.S.C. § 2241 (2006) petition, and denying reconsideration.                             The

orders    are    not     appealable    unless       a    circuit    justice      or    judge

issues a certificate of appealability.                        28 U.S.C. § 2253(c)(1)

(2006).     A certificate of appealability will not issue absent “a

substantial showing of the denial of a constitutional right.”

28   U.S.C.      § 2253(c)(2)      (2006).           A    prisoner      satisfies       this

standard    by    demonstrating        that       reasonable     jurists       would    find

that any assessment of the constitutional claims by the district

court is debatable or wrong and that any dispositive procedural

ruling     by      the      district        court        is     likewise       debatable.

Miller-El v. Cockrell, 537 U.S. 322, 336-38 (2003); Slack v.

McDaniel, 529 U.S. 473, 484 (2000); Rose v. Lee, 252 F.3d 676,

683-84    (4th    Cir.    2001).       We    have       independently      reviewed      the

record    and    conclude       that   Trice       has    not    made    the     requisite

showing.        Accordingly, we deny a certificate of appealability

and dismiss the appeal.            We dispense with oral argument because

the facts and legal contentions are adequately presented in the

materials       before    the    court      and    argument      would     not    aid    the

decisional process.

                                                                                 DISMISSED

                                             2